Name: Council Decision (EU) 2016/267 of 12 February 2016 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and the United Arab Emirates on the short-stay visa waiver
 Type: Decision
 Subject Matter: international law;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2016-02-27

 27.2.2016 EN Official Journal of the European Union L 52/1 COUNCIL DECISION (EU) 2016/267 of 12 February 2016 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and the United Arab Emirates on the short-stay visa waiver THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with point (a)(v) of the second subparagraph of Article 218(6), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Union an agreement with the United Arab Emirates on the short-stay visa waiver (the Agreement). (2) In accordance with Council Decision (EU) 2015/785 (2), the Agreement has been signed and is applied on a provisional basis as from 6 May 2015. (3) The Agreement sets up a Joint Committee of experts for the management of the Agreement.The Union is to be represented within that Joint Committee by the Commission, which should be assisted by the representatives of the Member States. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (3); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (4); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the United Arab Emirates on the short-stay visa waiver is hereby approved on behalf of the Union. Article 2 The President of the Council shall give, on behalf of the Union, the notification provided for in Article 8(1) of the Agreement (5). Article 3 The Commission, assisted by the representatives of the Member States, shall represent the Union within the Joint Committee of experts set up pursuant to Article 6 of the Agreement. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) Consent given on 15 December 2015 (not yet published in the Official Journal) (2) Council Decision (EU) 2015/785 of 20 April 2015 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and the United Arab Emirates on the short-stay visa waiver (OJ L 125, 21.5.2015, p. 1). (3) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (4) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (5) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.